Per Curiam,.

The defendants in error sued below in their corporate name, on a promissory note. The plea of non assumpsit was pleaded, and the only question is, whether that plea admitted the character of plaintiffs, and superceded the necessity of their proving that they were a corporation.
Whatever the rule of law may have been, we must now regard the question as settled by the act of 1836, which declares that «all pleas to the action shall be deemed and adjudged as admitting the parties and the character of the parties suing, and in no case shall the plaintiff or complainant be required to prove any written signature, identity of persons, description of character, or the persons comprising any partnership,” unless denied by plea verified by oath. The plaintiffs below sued in an artificial character, and fall directly within the provisions of this act. The case of Carmichael v. Trustees of School lands, referred to, was not decided under this law, because the suit was brought and the exception taken before the passage of the act, and that decision does not therefore apply. It was made, on the law as it was understood to be before the act.
Judgment affirmed.